Per Curiam,
This is a very simple issue and involves questions of fact Which were for the jury, and their finding is that the defendant had converted to its own use certain bonds belonging to the plaintiffs. A clear history of the case is to be found in plaintiffs’ brief statement of their cause of action, which will appear in the reports in connection with‘this opinion. After a careful consideration of the assignments of error and the argument of learned counsel in support of them, we are of one mind, that the learned trial judge committed no error during the progress of the trial or in his charge submitting the case to the jury.
Judgment affirmed.